Case 3:17-cv-02183-MEM Document 61-3 Filed 08/19/20 Page 1 of 2

Exhibit C
Case 3:17-cv-02183-MEM Document 61-3 Filed 08/19/20 Page 2 of 2
Case 3:17-cv-02183-MEM Document 60 Filed 07/27/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.
SUSQUEHANNA COUNTY
Defendant No, 3:17-CV-2183-MEM
ORDER
AND NOW, this 27th day of __July , 2020, it is hereby

ORDERED that Plaintiffs Motion to Permit Additional Discovery is GRANTED,
The parties are allowed to conduct discovery limited to the allegations contained in
Michael Giangrieco’s Complaint. Said discovery shall be conducted in a timely

manner so as not to delay any deadlines or the trial date set by this Court.

BY THE COURT:

s| Walachy E, Wannion J.

 
